PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/390,133
Filing Date: 23 Dec 2016
Appellant(s): Mamrak et al.



__________________
Brandon C. Trego
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2020.


In the Appeal Brief dated 11/11/2020 page 5 there is a typographical inconsistency in claim 10 with the most recent claim set dated 10/14/2019. Claim 10 in the set filed 10/14/2019 included an underlined space that was not deleted from a prior amendment. The claim set submitted with the Appeal Brief does not include the underlined portion. Since the difference is only tracking a change there is no substantive issue. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree US 2018/0126650.
Claim 1: Murphree teaches gas flow in three-dimensional printing, where the process includes the application of energy to fuse layered powder (Abstract and figure 1). Murphree teaches that the gas flows at least through the processing cone in a gas flow velocity direction along a width of the enclosure ([0009]). This is a gas flow within the machine. Murphree teaches that the heat or irradiation of the portion of the material bed may generate debris ([0255]). This is a plume generated by interaction of the energy beams with the powder.

Murphree teaches that the projected energy beam may irradiate a portion of the material bed, and the heat or irradiation of the portion of the material bed may generate debris such as metal vapor, molten metal, plasma, etc. ([0255]). Murphree teaches that the debris may be disposed in the atmosphere of the enclosure ([0255). This debris, including vaporized metal is a plume as it is generated by the interaction of the energy beam with molten metal (which is how the plume in the claims is generated).
Murphree teaches that the device may comprise one or more sensors ([0316]). Murphree teaches that the one or more sensors may be used to determine an amount (e.g., via density or concentration measurement(s)) and/or a velocity of debris particles within, for example, a processing cone of the energy beam ([0316). Velocity, as a vector, comprises a magnitude and a direction. Therefore, the trajectory of the debris is sensed. Murphree also teaches a triangulation method can be used and optical sensors can be used to detect the debris ([0316]). One of the methods employed by Appellant to sense the debris is with an optical device ([0047] US PG 2018/0178287). As the debris comprises vaporized metal resulting from the interaction of the energy beam with the powder, this is sensing a trajectory of the debris or plume.
Murphree teaches that the controller may acquire data from the one or more sensors ([0217]). Murphree teaches measuring a deviation from an ideal planar surface ([0203]). Murphree teaches 
Murphree teaches that the processing unit may use the signal obtained from a sensor and historical data in an algorithm used in controlling the energy beam, the path, how the model of the 3D object may be sliced, movement of the platform and/or material bed, and movement of the energy beam ([0235]). The processing unit is the electrical controller, and changing parameters based on the algorithm is implementing a software process to change parameters. Additionally, Murphree teaches that the process may generate a configurable response, and the configurable response may be based on a user defined parameter, threshold, or any combination thereof ([0251]). Murphree teaches that the configurable response may result in a user defined action, and the user processor may control the 3D printing process and ensure that it operates at its full potential ([0251]). This is changing one or more of the parameters and performing a subsequent build process. While the user defines thresholds, the implementation of the change is carried out by the processor, or electronic controller.

Claim 3: Murphree teaches that the sensor may comprise pressure sensors, position sensors, velocity sensors, optical sensors, mass flow sensors, gas flow sensors, motion sensors, thermal sensors, pressure transducers, or any other sensor mentioned herein ([0302]). This is measuring gas flow and thermal mapping.
Claim 4: Murphree teaches that the 3D printer comprises a controller, the controller may comprise feedback control, and the control may comprise open loop control, or closed loop control ([0217]). This is a closed-loop. The controller monitors sensors.
Claim 5: Murphree teaches that the processor may report when a signal deviates from the nominal level, the user processor may generate a configurable response, and the configurable response may be based on a user defined parameter, threshold, or any combination thereof, where the configurable response may result in a user defined action ([0251]). This is a discrete action in response to exceeding workpiece condition limits.
Claims 6 and 7: Murphree teaches that control may comprise regulate, modulate, adjust, maintain, alter, change, govern, manage, restrain, restrict, direct guide, oversee, manage, preserve, sustain, restrain, temper, or vary ([0218]). Murphree also teaches that based on the sensed rate, the controller may direct the inlet portion and/or outlet portion to alter the amount of gas flow ([0304]). This is adjusting a parameter in response to a change in performance.
Murphree teaches that the debris may float within the enclosure atmosphere, and the accumulation of debris may cause damage to various components of the 3D printing system ([0255]). Murphree teaches that the enclosure may comprise a gas flow that allows displacement of the debris from a position in the enclosure atmosphere ([0255]). The debris affecting the components, is a change in performance, and the gas flow is varied based on this.

Claim 8: Murphree teaches gas flow in three-dimensional printing, where the process includes the application of energy to fuse layered powder (Abstract and figure 1). Murphree teaches that the pre-transformed material is deposited in an enclosure ([0172]). Murphree teaches that the gas flows at least through the processing cone in a gas flow velocity direction along a width of the enclosure ([0009]). This is a gas flow within the machine. Murphree teaches that the heat or irradiation of the portion of the 
Murphree teaches that a user develops at least one 3D printing instruction and directs the 3D printer (e.g., through communication with the 3D printer processor) to print in a desired manner according to the developed at least one 3D printing instruction ([0251]). Murphree teaches that the 3D printer comprises a controller, and the controller may monitor and/or direct (e.g., physical) alteration of the operating conditions of the apparatuses, software, and/or methods described herein ([0217]). In other words, Murphree teaches a computer controls the process. This is conducting a build process using an initial set of parameters.
Murphree teaches that the controller may acquire data from the one or more sensors ([0217]). Murphree teaches measuring a deviation from an ideal planar surface ([0203]). Murphree teaches measuring the 3D object that is generated, having an average deviation value from the intended dimensions (e.g., of a desired 3D object, see [0167]). This is sensing a condition of a finished workpiece.
Murphree teaches that the projected energy beam may irradiate a portion of the material bed, and the heat or irradiation of the portion of the material bed may generate debris such as metal vapor, molten metal, plasma, etc. ([0255]). Murphree teaches that the debris may be disposed in the atmosphere of the enclosure ([0255]). This debris, including vaporized metal is a plume as it is generated by the interaction of the energy beam with molten metal (which is how the plume in the claims is generated).
Murphree teaches that the device may comprise one or more sensors ([0316]). Murphree teaches that the one or more sensors may be used to determine an amount (e.g., via density or concentration measurement(s)) and/or a velocity of debris particles within, for example, a processing cone of the energy beam ([0316]). Velocity, as a vector, comprises a magnitude and a direction. Therefore, the trajectory of the debris is sensed. Murphree also teaches a triangulation method can be 
Murphree teaches that the 3D printing data may comprise metrology data, or temperature data, and the processor may log excursion log, report when a signal deviates from the nominal level ([0251]). This is comparing the condition of the finished workpiece to a predetermined standard. 
Murphree teaches that the processing unit may use the signal obtained from the sensor and historical data in an algorithm used in controlling the energy beam, the path, how the model of the 3D object may be sliced, movement of the platform and/or material bed, and movement of the energy beam ([0235]). The processing unit is the electrical controller, and changing parameters based on the algorithm is implementing a software process to change parameters.
Additionally, Murphree teaches that the process may generate a configurable response, and the configurable response may be based on a user defined parameter, threshold, or any combination thereof ([0251]). Murphree teaches that the configurable response may result in a user defined action, and the user processor may control the 3D printing process and ensure that it operates at its full potential ([0251]). This is changing one or more of the parameters and performing a subsequent build process. While the user defines thresholds, the implementation of the change is carried out by the processor, or electronic controller. As Murphree teaches a three-dimensional printing technique, the process repeats until the workpiece is finished.

Claim 10: Murphree teaches that the sensor may comprise pressure sensors, position sensors, velocity sensors, optical sensors, mass flow sensors, gas flow sensors, motion sensors, thermal sensors, 
Claim 11: Murphree teaches that the 3D printer comprises a controller, the controller may comprise feedback control, and the control may comprise open loop control, or closed loop control ([0217]). This is a closed-loop. The controller monitors sensors.
Claim 12: Murphree teaches that the processor may report when a signal deviates from the nominal level, the user processor may generate a configurable response, and the configurable response may be based on a user defined parameter, threshold, or any combination thereof, where the configurable response may result in a user defined action ([0251]). This is discrete action in response to exceeding workpiece condition limits.
Claims 13 and 14: Murphree teaches that control may comprise regulate, modulate, adjust, maintain, alter, change, govern, manage, restrain, restrict, direct guide, oversee, manage, preserve, sustain, restrain, temper, or vary ([0218]). Murphree also teaches that based on the sensed rate, the controller may direct the inlet portion and/or outlet portion to alter the amount of gas flow ([0304]). This is adjusting a parameter in response to a change in performance.
Murphree teaches that the debris may float within the enclosure atmosphere, and the accumulation of debris may cause damage to various components of the 3D printing system. (Paragraph 0255). Murphree teaches that the enclosure may comprise a gas flow that allows displacement of the debris from a position in the enclosure atmosphere ([0255]). The debris affecting the components, is a change in performance, and the gas flow is varied based on this.




(2) Response to Argument
Appellant’s two arguments, see page 8 of the Appeal Brief, are that Murphree does not disclose two claim elements 1) sensing a process condition which includes a plume trajectory and 2) using an electronic controller to implement a software process to change one or more process parameters. 
In response to the first point, generally on page 8 of the Appeal Brief, Appellant’s argument is unpersuasive because under the broadest reasonable interpretation of the terms in light of the specification Murphree teaches sensing a plume trajectory. Appellant argues there is a distinction between the “plume trajectory” in the claims and the debris (e.g., metal vapor, molten metal, plasma, etc.) which arises from the energy beam interacting with the powder layer in the prior art (Murphree [0255]). In regards to the term plume Appellant’s Specification does not explicitly define the term but the most descriptive sections are [0042] US PG 2018/0178287 “plumes 82, 84 comprises a mixture of gas and metallic particles” and figure 4 depicting lines emanating from the energy beam interacting with the powder layer. In addition the Specification discloses that the metal powder is vaporized and the plume comprises mostly metal vapor [0042] US PG 2018/0178287. Murphree teaches the interaction of the energy beam with the powder causes debris (including vaporized metal) to be removed from the powder bed (Murphree [0255]). The claims and Murphree are describing the same concept but with different words. Thus, it is proper to conclude Murphree is describing “a plume”. 
In regards to the trajectory of the plume or debris as it is named by Murphree this teaching is plainly evident in Murphree [0316] “In some embodiments, one or more characteristics of gas-borne debris are measured (e.g., in situ and/or in real time, e.g., during the 3D printing)”, “The debris velocity can be measured using any suitable device(s)”, and “The one or more sensors may comprise an optical sensor (e.g., a digital camera device, a single pixel detector, a detector that detects a range of wavelengths, a single wavelength detector, or a spectrometer).” Appellant’s Specification sets out two possible ways of characterizing the plume 1) modeling with fluid dynamics software and 2) sensing the 
Appellant continues in this section by pointing out that Murphree teaches the trajectory of the gas flow is not necessarily linear. It is not clear from where Appellant is citing this information. In paragraph [0316] the only occurrence of “linear” is in regards to the motion of the energy beam. Which is not relevant to the issue as beam control is not claimed. As this is a statement of fact provable or disprovable by the reference it would benefit Appellant to provide a citation in Murphree where this alleged admission occurs. Without a citation or other indication as to where the admission is found the argument is further unpersuasive as it lacks factual basis in addition to arguing for a limitation not present in the claims. 
In any case, whether the trajectory of the debris is linear or not it doesn’t appear to be relevant to whether the trajectory or velocity is sensed. Appellant goes on to misconstrue what is covered by the claims. Appellant appears to be arguing that the claim is constructed in a way that the plume is sensed and the energy beam is controlled in some way to avoid contact with the plume. To be clear the claims as they are currently presented do not require this idea. The claim requires revising parameters for a subsequent build process and the claim does not link the sensed plume trajectory to any form of control or revision of the subsequent parameters. The idea of controlling the energy beam to not contact the plume does appear in the Specification (US PG Pub 2018/0178287 [0044] and [0053-0055]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant’s 
As a final point on this issue Appellant argues that the plume trajectory is not sensed in Murphree because a single sensed velocity is insufficient (a simple velocity vector is not guaranteed to be constant and linear, see page 8 third section line 5). In response to this, Murphree does repeatedly sense the plume (Non-final rejection dated 6/12/2020 page 9 response to arguments) but the claim only requires a single step of sensing. This line of reasoning is introduced with claim misconstruction (that control of the energy beam is required) and thus suffers the same fatal flaw. 
In response to the second point generally found on page 9, it is unclear what Appellant is advocating for. Appellant starts by simply stating that a quoted portion of the rejection “does not disclose implementing a software process to change one or more of the initial process parameters to define a set of revised parameters”. Appellant’s bare assertion here is not persuasive as it does not effectively point out any supposed errors in the rejection. Appellant goes on to again simply state that section [0217] does not provide for the claimed feature. Appellant then states that section [0217] and two other sections [0203] and [0167] do not teach using an electronic controller to compare a condition of a finished work piece to a standard. This is an entirely different limitation inserted in the middle of the argument for the second point alleging an error in the comparison to a predetermined standard limitation. As no analysis of the teachings found in these sections or of the language of the rejection has been included neither bare assertion is persuasive. 
In arguing against [0217] Appellant points out that Murphree broadly discloses the functions of a computer controller. Although no analysis or reason has been given as to why this is improper or does not meet the claim limitations. The rejection does not even directly rely on the teachings in [0217] to teach the limitation regarding a comparison to a predetermined standard. For claims 1 and 8, Murphree [0217] is relied upon to establish the process is controlled by a controller and the controller may receive 
Appellant continues the argument of the second point by asserting the rejection is in error by relying upon Murphree [0235] to teach the limitation. The entirety of Appellants argument against Murphree [0235] has been reproduced for convenience:
“The Examiner also cites paragraph [0235] and states ‘changing parameters based on the algorithm is implementing a software process to change parameters.’ Paragraph [0235] does not ‘implement a software process to change one or more of the initial process parameters to define a set of revised process parameters’.”
This argument is unpersuasive as it makes no analysis of the rejection or attempt to point out where the supposed error has occurred. A requirement of a response. As Appellant’s argument lacks anything more than the claim language does not appear verbatim in the prior art reference the argument is unpersuasive. This alone is sufficient to find the argument unpersuasive. On the contrary to Appellant’s assertion, Murphree [0235] provides a proper basis for meeting the claimed limitation. As is similarly detailed in the Restatement of Rejection Murphree [0235] plainly teaches that the processing unit (electrical controller) receives signal data, uses the received data in an algorithm (software process), and configures one or more parameters to the 3D printing process including how the 3D object is sliced. Murphree [0235] teaches historical data can be used as the data for a subsequent process. This is a teaching that data collected from a first build process can be used in a subsequent process to establish an initial parameter (e.g. slices of the 3D model). 
Appellant concludes the argument on page 9 by generally disparaging the Murphree reference stating that “every possible item thinkable” has been included and that no “reasonable expectation of success or enablement has been provided”. This statement is not supportable by the facts of the case. Murphree does provide options for how their invention operates but the presence of breadth alone is 
In summary the rejection is proper and the Board should decide to sustain in light of the thoughtful analysis provided showing how the applied art presents a prima facie case of obviousness for all the claims. The Board should, in addition to agreeing with the propriety of the rejection, acknowledge that Appellant has not met their burden in adequately pointing out the supposed errors in the rejection. It is also noted Appellants Specification does provide a detailed method of controlling an energy beam in an additive manufacturing process in order avoid interaction with the plume. Appellant’s arguments could be more potent if the claims included limitations to controlling the energy beam to avoid plume intersection. 

Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        

Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.